Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into as of January 13, 2005 (the “Effective Date”), by
and between World Fuel Services Corporation, a Florida corporation (the
“Company”) and Robert S. Tocci (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the parties wish to provide for the employment of the Executive by the
Company and to restrict the ability of the Executive to compete with the
Company, all on the terms and conditions herein set forth;

 

NOW THEREFORE, for and in consideration of the premises and the mutual covenants
and agreements herein contained, and for other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

 

1. Employment. The Company hereby employs Executive for a term (“Employment
Term”) commencing on the Effective Date and ending March 31, 2007, to serve as
Executive Vice President and Chief Financial Officer of the Company, and to
perform such services and duties as are consistent with such positions.
Executive hereby accepts such employment. During the term of his employment
hereunder, Executive shall devote his attention, knowledge and skills
faithfully, diligently and to the best of his ability to perform his duties
hereunder, and Executive shall not engage in any venture or activity which
materially interferes with Executive’s performance of his duties hereunder. The
Executive shall also comply with the Company’s Code of Corporate Conduct and the
Company’s Stock Trading Policy (“Corporate Policies”), copies of which have been
provided to Executive, as such Corporate Policies may be amended from time to
time.

 

1.1 Renewal Notice. The Company shall give Executive written notice (“No Renewal
Notice”) at least six (6) months prior to the end of the Employment Term, if the
Company does not intend to renew or extend the Executive’s employment at the end
of the Employment Term.

 

2. Compensation and Benefits. During the Employment Term, the Company shall pay
Executive the compensation and other amounts set forth below.

 

2.1 Salary. The Company shall pay Executive an annual salary (“Salary”) of
$375,000 per year during the Employment Term, payable in installments according
to the Company’s regular payroll practices and subject to such deductions as may
be required by law. Salary shall be reviewed, at least annually, for merit
increases and may, by action and in the discretion of the Board of Directors of
the Company (the “Board”) or the Compensation Committee of the Board (the
“Compensation Committee”), be increased at any time or from time to time.

 

2.2 Benefits. Executive shall receive: (i) family medical insurance coverage at
no cost and the benefits and perquisites provided by the Company to its
executives from time-to-time; (ii) reimbursement for reasonable and necessary
out-of-pocket expenses incurred in the



--------------------------------------------------------------------------------

performance of his duties hereunder, including but not limited to travel and
entertainment expenses (such expenses shall be reimbursed by the Company, from
time to time, upon presentation of appropriate receipts therefor); and (iii)
five (5) weeks paid vacation during each calendar year.

 

2.3 Automobile Allowance. Executive shall be provided an automobile allowance of
$750.00 per month, which shall be inclusive of gasoline and maintenance.

 

2.4 Bonus. The Executive shall be eligible to receive an annual bonus (the
“Bonus”) for each calendar year starting on the Effective Date (each a “Bonus
Period”) equal to a percentage of the Executive’s Base Salary as of the last day
of the Bonus Period for which the Bonus is being calculated, determined and paid
in accordance with the Company’s Executive Incentive Plan (the “EIP”). The
Executive is familiar with the terms of the Company’s EIP, as adopted by the
Company’s shareholders on May 27, 2004, and agrees that the terms of the EIP, as
amended from time to time, are incorporated herein by this reference.
Capitalized terms used, and not defined, in this Section 2.4 shall have the
meanings assigned to them in the EIP. To the extent the Compensation Committee
determines to grant Awards to the Company’s senior executives, Executive shall
be eligible for such grants, on such terms as may be determined by the
Compensation Committee, in its discretion.

 

3. Termination.

 

3.1 Executive’s employment pursuant to this Agreement shall be terminated by the
first to occur of the following events:

 

(a) The death of Executive;

 

(b) The Complete Disability of Executive. Complete Disability as used herein
shall mean the inability of Executive, due to illness, accident or any other
physical or mental incapacity, to perform the services provided for in this
Agreement for an aggregate of one hundred eighty (180) days within any period of
twelve (12) consecutive months during the term hereof (whereupon Executive’s
employment shall be terminated effective on the 181st day of his Disability);

 

(c) The resignation of Executive; or

 

(d) The discharge of Executive by the Company for Cause. Cause as used herein
shall mean:

 

  (i) illegal drug use;

 

  (ii) alcohol abuse;

 

  (iii) Executive is convicted of a felony;

 

  (iv) Executive engages in fraud, theft, or embezzlement in connection with his
activities hereunder; or

 

-2-



--------------------------------------------------------------------------------

  (v) Executive’s willful failure or refusal to comply with the provisions of
this Agreement or to perform Executive’s duties and obligations under this
Agreement, in any material respect (a “Default”); provided, however, that in
case of this subsection (v), termination for Cause shall occur only if the
Company has given written notice of the Default to Executive and, if the Default
is capable of being cured, Executive has failed to cure the Default in question
during a period of ten (10) days after the date of Executive’s receipt of such
notice.

 

3.2 Effects of Termination. Any termination pursuant to Section 3.1 shall,
except as otherwise provided in this Section 3.2, and in Sections 3.3, 3.4, 3.5
and 3.6, release the Company from all obligations hereunder, including without
limitation, the obligation to compensate Executive pursuant to Section 2. Upon
termination pursuant to Section 3.1(a) or 3.1(b), Executive shall be entitled to
receive: (i) all compensation and benefits provided in Sections 2.1 through 2.3
until the date of termination, and (ii) a prorated Bonus for the calendar year
in which his employment is terminated, but only if he would have earned a Bonus
had he remained employed by the Company for that entire calendar year.
Prorations of Bonus under this Agreement shall be made by multiplying the full
year Bonus earned pursuant to the EIP by a fraction, the numerator of which is
the number of days the Executive was employed in the calendar year in question,
and the denominator of which is 365. Any prorated Bonus paid pursuant to this
Section 3.2 shall be paid on the same date that bonuses are paid under the EIP.

 

3.3 Termination Without Cause. Notwithstanding the foregoing, the Company may
terminate Executive’s employment pursuant to this Agreement, at any time, and
for any reason or no reason, upon written notice to Executive; provided,
however, that in the event such employment is terminated by the Company for
reasons other than those enumerated in subsections (a), (b), or (d) of Section
3.1, Company will pay Executive, on the terms set forth in Section 3.5, (i) an
amount equal to the Salary which would have been paid to the Executive during
the remaining months left in the Employment Term had Executive’s employment not
been terminated by the Company and (ii) a prorated Bonus for the calendar year
in which his employment is terminated, but only if he would have earned a Bonus
had he remained employed by the Company for that entire calendar year. The
prorated Bonus would be calculated and paid in accordance with Section 3.2
above.

 

3.4 Severance. Except as otherwise provided in Section 3.6, upon the occurrence
of a Severance Event (as defined below), the Company will pay Executive, on the
terms set forth in Section 3.5, an amount (the “Severance”) equal to the sum of:
(i) six months Salary (at the rate in effect on the date of termination), plus
(ii) fifty percent (50%) of the average annual Bonus earned by Executive for the
two (2) calendar years immediately preceding the date of termination. As used
herein, “Severance Event” shall mean any of the following: (a) the Company
refuses to renew or extend the Employment Term upon expiration of the Employment
Term (for any reason other than Cause); (b) the Company provides Executive the
No Renewal Notice, as set forth in Section 1.1, and Executive resigns his
employment within thirty (30) days after his receipt of such notice; or (c)
Executive resigns for Good Reason (as

 

-3-



--------------------------------------------------------------------------------

defined below). In the case of clause (b) of the foregoing sentence, Executive
shall also be entitled to payment of (i) an amount equal to the Salary which
would have been paid to the Executive during the remaining months left in the
Employment Term had Executive not resigned and (ii) a prorated Bonus for the
calendar year in which his employment is terminated, but only if he would have
earned a Bonus had he remained employed by the Company for that entire calendar
year. The prorated Bonus would be calculated and paid in accordance with Section
3.2 above.

 

3.5 Payment Terms. The Company shall pay the amounts specified in Sections 3.3
and 3.4 (other than prorated Bonus) to the Executive over a period of twelve
(12) months (the “Continuation Period”) following the termination of Executive’s
employment in regular payroll installments; provided, that the Company may
discontinue the payment of such amounts in the event that, during the
Continuation Period, either: (i) the Executive fails to comply in any material
respect with any provision of Sections 4 or 6 of this Agreement, other than an
insubstantial and an inadvertent failure not occurring in bad faith and which is
remedied by the Executive within five (5) days after receipt of notice thereof
given by the Company; or (ii) if requested by the Company to do so, the
Executive fails to provide up to ten hours per calendar month of consulting
services (including any travel time) to the Company as reasonably requested by
the Company, at such times and places as shall be mutually agreeable to the
Company and the Executive, and subject to the Company reimbursing Executive for
his reasonable expenses in providing such consulting services.

 

3.6 Change of Control Provision. Notwithstanding anything to the contrary set
forth in this Agreement, if at any time following a Change of Control (as
defined below) either: (a) the Company terminates Executive’s employment for any
reason other than Cause, or (b) Executive resigns for Good Reason, the Company
will pay Executive an amount equal to the sum of: (i) the greater of (x) the
Salary which would have been paid to the Executive during the remaining months
left in the Employment Term or (y) Executive’s annual Salary (in each case, at
the rate in effect on the date of termination), plus (ii) the average annual
Bonus earned by Executive for the two (2) calendar years immediately preceding
the date of termination. Such amount shall be paid in a lump sum, in cash,
within ten (10) days after the date of Executive’s termination or resignation
(as the case may be), and Executive shall have no obligation to provide
consulting services to the Company pursuant to Section 3.4(ii).

 

3.7 Certain Definitions. As used herein, “Change of Control” shall have the
meaning assigned to such term in the Company’s By-Laws, as amended from time to
time, which By-Laws are incorporated herein by this reference. “Good Reason”
means the occurrence of any of the following:

 

(a) any failure by the Company to comply with any of the provisions of Section 2
of this Agreement, other than a failure which is remedied by the Company within
five (5) business days after receipt of notice thereof given by the Executive;

 

(b) following a Change in Control, any failure by the Company to furnish the
Executive and/or where applicable, his family, with: (i) total annual cash
compensation (including annual bonus), (ii) total aggregate value of
perquisites, (iii) total aggregate value of benefits, or (iv) total aggregate
value of long term compensation, in each case

 

-4-



--------------------------------------------------------------------------------

at least equal to or exceeding or otherwise comparable to in the aggregate, the
highest level received by the Executive from the Company and/or its subsidiaries
or affiliates during the six (6) month period (or the one (1) year period for
compensation, perquisites and benefits which are paid less frequently than every
six (6) months) immediately preceding the Change of Control, other than a
failure remedied by the Company within five (5) business days after receipt of
notice thereof given by the Executive;

 

(c) if the Company requires the Executive to be based or to perform services at
any site or location outside of Miami-Dade or Broward County, Florida, except
for travel reasonably required in the performance of the Executive’s
responsibilities; or

 

(d) without the express prior written consent of the Executive (which consent
the Executive has the absolute right to withhold), (i) the assignment to the
Executive of any duties inconsistent in any material respect with the
Executive’s position (including titles and reporting relationships), authority,
responsibilities or status, or (ii) any other material adverse change in such
position, authority, responsibility or status.

 

3.8 Release. Payment of the amounts set forth in Sections 3.3, 3.4 and 3.6,
shall in each case be contingent upon Executive’s execution of a release of any
and all claims Executive may or could have against the Company, and the Company
shall not provide Executive with any other compensation or benefits described in
Section 2.

 

4. Covenants Against Unfair Competition.

 

4.1 Executive agrees that during the Employment Term and for a period of one (1)
year following the termination of his employment for any reason (the “Restricted
Period”) he will not, for his own account or jointly with another, directly or
indirectly, for or on behalf of any individual, partnership, corporation, or
other legal entity, as principal, agent or otherwise:

 

(a) own, control, manage, be employed by, consult with, or otherwise participate
in, a business (other than that of the Company) involved within the Trade Area
(as hereinafter defined) with any of the following activities (the
“Businesses”): (1) the storage, handling, delivery, marketing, sale,
distribution or brokerage of aviation fuel, marine fuel or lubricants, aviation
flight services, or marine fuel services, including price risk management, or
(2) any other service or activity which is competitive with the services or
activities which are or have been performed by the Company or its direct or
indirect subsidiaries (each a “Subsidiary” and collectively, the “Subsidiaries”)
since January 1, 2003;

 

(b) solicit or induce, or in any manner attempt to solicit, any person employed
by the Company or any of its Subsidiaries to leave such employment, whether or
not such employment is pursuant to a written contract and whether or not such
employment is at will, or hire any person who has been employed by the Company
or any of its Subsidiaries at any time during the one (1) year period preceding
such hiring; or

 

(c) solicit, contact or deal with: (1) any person that was at any time after
January 1, 2003, a customer or client of the Company or any of its Subsidiaries,
or their

 

-5-



--------------------------------------------------------------------------------

respective successors or assigns, for the purpose of providing services or
products which are competitive with the services or products offered by the
Company or any of its Subsidiaries, or (2) any prospective customer of the
Company or any of its Subsidiaries, or their respective successors or assigns,
for the purpose of providing services or products which are competitive with
services or products offered by the Company or any of its Subsidiaries at any
time after January 1, 2003. For this purpose, a prospective customer or client
is any person that the Company or any of its Subsidiaries has solicited for
business at any time after January 1, 2003.

 

4.2 During the Employment Term, and after the termination of Executive’s
employment (for any reason), Executive shall not, directly or indirectly, use or
disclose any trade secrets or confidential information concerning the Business
or any segment thereof. Trade secrets and confidential information concerning
the Business shall include, but not be limited to: (1) lists of names and
addresses of customers and suppliers of the Company or any of its Subsidiaries,
and (2) software and computer programs, market research and data bases, sources
of leads and methods of obtaining new business, and methods of purchasing,
marketing, selling, performing and pricing products and services employed by the
Company or any of its Subsidiaries in the Business or any segment thereof.

 

4.3 As used herein, the term “Trade Area” shall mean any area within a fifty
(50) mile radius of any seaport, airport or other location where the Company or
any of its Subsidiaries maintains an office, sells fuel, or provides services to
customers, at any time during the Employment Term. For purposes of this Section
4.3, the Company shall be deemed to have sold fuel at any location where fuel
sold by the Company or one of its Subsidiaries (as either a seller or broker)
was delivered to a customer.

 

4.4 Executive recognizes the importance of the covenant contained in this
Section 4 and acknowledges that, based on his experience and training as an
executive of the Company, his position as a senior officer of the Company, and
the projected expansion of the Company’s business, the restrictions imposed
herein are: (i) reasonable as to scope, time and area; (ii) necessary for the
protection of the Company’s legitimate business interests, including without
limitation, the Company’s trade secrets, goodwill, and its relationship with
customers and suppliers; and (iii) not unduly restrictive of any of Executive’s
rights as an individual. Executive acknowledges and agrees that the covenants
contained in this Section 4 are essential elements of this Agreement and that
but for these covenants, the Company would not have entered into this Agreement.
Such covenants shall be construed as agreements independent of any other
provision of this Agreement. The existence of any claim or cause of action
against the Company by Executive, whether predicated on the breach of this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants contained in this Section 4.

 

4.5 If Executive commits a breach or threatens to commit a breach of any of the
provisions of this Section 4, the Company shall have the right and remedy, in
addition to any others that may be available, at law or in equity, to have the
provisions of this Section 4 specifically enforced by any court having equity
jurisdiction, through injunctive or other relief, it being acknowledged that any
such breach or threatened breach will cause irreparable injury to the Company,
the amount of which will be difficult to determine, and that money damages will
not provide an adequate remedy to the Company.

 

-6-



--------------------------------------------------------------------------------

4.6 If any covenant contained in this Section 4, or any part thereof, is
hereafter construed to be invalid or unenforceable, the same shall not affect
the remainder of the covenants, which shall be given full effect, without regard
to the invalid portions, and any court having jurisdiction shall have the power
to reduce the duration, scope and/or area of such covenant and, in its reduced
form, said covenant shall then be enforceable. If Executive breaches the
covenants set forth in this Section 4, the running of the non-compete period
described herein (but not the Executive’s obligation) shall be tolled for so
long as such breach continues.

 

4.7 The provisions of this Section 4 shall: (i) survive the expiration and
termination of this Agreement, and the termination of Executive’s employment
hereunder for any reason, and (ii) inure to the benefit of the Company and its
successors and assigns. If after termination of this Agreement, or the initial
Employment Term (or any renewal thereof), the Executive remains employed by the
Company or any of its Subsidiaries, as an at-will employee, consultant or on any
other full or part-time basis, then notwithstanding anything to the contrary set
forth herein, the Restricted Period shall not commence to run until the last day
Executive is employed by or is providing services to the Company or any
Subsidiary, even though this Agreement or the Employment Term may have
terminated at an earlier date.

 

5. Related Party Transactions. So long as Executive is employed by the Company,
he shall not, without the prior written consent of the Company, cause or permit
the Company or any of its Subsidiaries to enter into or effect any agreement or
transaction, or provide or receive any service, between the Company on the one
hand, and Executive or a Related Party (as defined below), on the other hand,
except for the employment relationship contemplated hereby. In any event, any
such agreements, transactions or services shall be at prices and terms which are
not less favorable to the Company than the prices and terms available for
similar agreements, transactions or services with unrelated third parties. As
used herein, a “Related Party” shall mean Executive’s parents, spouse, siblings
and children, and any corporation, trust, partnership or other entity owned or
controlled by Executive or any such person.

 

6. Company Property.

 

(a) The Company shall be the sole owner of all products and proceeds of the
Executive’s services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that the Executive may acquire,
obtain, develop or create in connection with and during the term of the
Executive’s employment hereunder, free and clear of any claims by the Executive
(or anyone claiming under the Executive) of any kind or character whatsoever
(other than the Executive’s right to receive compensation hereunder). The
Executive shall, at the request of the Company, execute such assignments,
certificates or other instruments as the Company may from time to time deem
necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend its right, title and interest in or to any such properties.
Upon the termination of the Executive’s employment for any reason whatsoever,
all documents, records, notebooks, equipment, price lists, specifications,
programs, customer and prospective customer lists and other materials which
refer or relate to any aspect of the Business which are in the possession of the
Executive (including all copies thereof), shall be promptly returned to the
Company.

 

-7-



--------------------------------------------------------------------------------

(b) The Executive agrees that all processes, technologies and inventions
(“Inventions”), including new contributions, improvements, ideas and
discoveries, whether patentable or not, conceived, developed, invented or made
by him during his employment by the Company shall belong to the Company,
provided that such Inventions grew out of the Executive’s work with the Company,
are related in any manner to the Business or are conceived or made on the
Company’s time or with the use of the Company’s facilities or materials. The
Executive shall (i) promptly disclose such Inventions to the Company; (ii)
assign to the Company, without additional compensation, all patent and other
rights to such Inventions for the United States and foreign countries; (iii)
sign all papers necessary to carry out the foregoing; and (iv) give testimony in
support of his inventorship.

 

7. Miscellaneous.

 

7.1 Modification and Waiver. Any term or condition of this Agreement may be
waived at any time by the party hereto that is entitled to the benefit thereof;
provided, however, that any such waiver shall be in writing and signed by the
waiving party, and no such waiver of any breach or default hereunder is to be
implied from the omission of the other party to take any action on account
thereof. A waiver on one occasion shall not be deemed to be a waiver of the same
or of any other breach on a future occasion. This Agreement may be modified or
amended only by a writing signed by both parties hereto.

 

7.2 Governing Law. The validity and effect of this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Florida, without regard to any conflict-of-law rule or principle that would give
effect to the laws of another jurisdiction. Any dispute, controversy, or
question of interpretation arising under, out of, in connection with, or in
relation to this Agreement or any amendments hereof, or any breach or default
hereunder, shall be submitted to, and determined and settled by, litigation in
the state or federal courts in Miami-Dade County, Florida. Each of the parties
hereby irrevocably submits to the jurisdiction of any state or federal court
sitting in Miami-Dade County, Florida. Each party hereby irrevocably waives, to
the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of any litigation in Miami-Dade County, Florida.

 

7.3 Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such taxes as shall be required to be withheld pursuant to any
applicable law or regulation.

 

7.4 Section Captions. Section and other captions contained in this Agreement are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.

 

7.5 Severability. Every provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity of the remainder of
this Agreement.

 

7.6 Integrated Agreement. This Agreement constitutes the entire understanding
and agreement among the parties hereto with respect to the subject matter
hereof, and supersedes any other employment agreements executed before the date
hereof. There are no agreements, understandings, restrictions, representations,
or warranties among the parties other than those set forth herein or herein
provided for.

 

-8-



--------------------------------------------------------------------------------

7.7 Interpretation. No provision of this Agreement is to be interpreted for or
against any party because that party or that party’s legal representative
drafted such provision. For purposes of this Agreement: “herein,” “hereby,”
“hereunder,” “hereof,” “herewith,” “hereafter,” and “hereinafter” refer to this
Agreement in its entirety, and not to any particular section or subsection.
References to “including” means including without limiting the generality of any
description preceding such term. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same instrument.

 

7.8 Notices All notices, requests, demands, or other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given upon receipt if delivered in person or by facsimile transmission (with
confirmation transmission), or upon the expiration of two (2) days after the
date sent, if sent by Federal Express (or similar overnight courier service) to
the parties at the following addresses:

 

If to Executive:    Robert S. Tocci      1202 Manor Drive      Weston, Florida
33326 If to the Company:    World Fuel Services Corporation      9800 NW 41st
Street, Suite 400      Miami, FL 33178      Attn: Michael J. Kasbar, President  
   Fax Number: (305) 392-5620

 

Notices may also be given in any other manner permitted by law, effective upon
actual receipt. Any party may change the address to which notices, requests,
demands or other communications to such party shall be delivered or mailed by
giving notice thereof to the other parties hereto in the manner provided herein.
Any notice may be given on behalf of a party by its counsel.

 

7.9 Successors. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive. This
Agreement is assignable by the Company and shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

 

7.10 NO JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

WITNESSES:   WORLD FUEL SERVICES CORPORATION

/s/ R. Alexander Lake

--------------------------------------------------------------------------------

  By:  

/s/ Michael J. Kasbar

--------------------------------------------------------------------------------

        Michael J. Kasbar, President

/s/ Marcia A. Morales

--------------------------------------------------------------------------------

            EXECUTIVE:

/s/ R. Alexander Lake

--------------------------------------------------------------------------------

  By:  

/s/ Robert S. Tocci

--------------------------------------------------------------------------------

        Robert S. Tocci

/s/ Marcia A. Morales

--------------------------------------------------------------------------------

       

 

-10-